Citation Nr: 0530881	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD.

This case previously was certified to the Board in March 
2003.  In June 2003, the Board determined that additional 
development was still necessary and sent the case to the 
Board's Evidentiary Development Unit.  However, due to a May 
2003 decision from the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), a General Counsel opinion, VAOPGCPREC 1-03 
(2003), and in consideration of other policy matters, the 
Board determined that aside from what was statutorily 
permitted by 38 U.S.C.A. §§ 7107(b), 7109(a), all evidentiary 
development would be conducted at the RO level.  Therefore in 
September 2003, the Board remanded this case to the RO, which 
conducted the necessary development.  This case is now 
properly before the Board. 

The record shows that in August 1991, the veteran also filed 
service connection claims for shrapnel wound to the right leg 
and electrical burns to fingers on the right hand.  The 
shrapnel wound claim was mentioned in a December 2002 
Supplemental Statement of the Case; however, the RO did not 
develop this claim, or the service connection claim for 
electrical burns.  As such, these issues are referred to the 
RO.


FINDINGS OF FACT

Resolving all doubt in the favor of the veteran, the record 
includes a medical diagnosis of PTSD; credible evidence that 
supports the veteran's claimed in-service stressors of 
frequent enemy mortar, rocket, and small arms attack; and 
medical evidence of a nexus between the PTSD diagnosis and 
the veteran's Vietnam experiences.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken. The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The veteran seeks service connection for PTSD.  In March 
2000, he submitted a statement that he served in Vietnam for 
two years mostly on river boats, attempting to protect fellow 
troops from infiltration on the rivers, and has experienced 
nightmares, flashbacks, and bad dreams concerning the traumas 
he suffered in Vietnam.  In May 2001, the veteran stated that 
he was involved in numerous rocket, mortar, and sniper 
attacks and encounters with the enemy, during which Americans 
were injured and killed and that the areas of operation 
included Dong Ha, Quang Tri in the North, through Hue and Phu 
Bai to Da Nang in the South.  He indicated that the places, 
incidents, and names of others are so jumbled in his mind 
that separating them is nearly impossible.  He also stated 
that he believes he deserves 100 percent service connection 
for his PTSD symptoms, which include nightmares, night 
sweats, flashbacks, startle reaction, and great difficulty 
bonding with and trusting significant others, including his 
children, associates, and other professionals.  He submitted 
a July 2003 statement that the Da Nang air field received 
random mortar fire as he arrived, and since that first day 
in-country, he was in frequent fear for his life and 
experienced many horrors.  He recalled a night in Da Nang 
when he was trapped waiting for cargo.  He noted that mortars 
began dropping and they had to pull off the beach.  He stated 
that he witnessed a mortar literally land on a soldier 
running for cover, leaving nothing but a hole where he had 
been.  He indicated that this would have been on LCU 1576 
during the summer of 1968.  He also stated that around the 
time of Tet 1968, they came under heavy sniper fire while 
driving a commissionary van.  He noted that daily he 
witnessed dozens of Vietcong killed in action, rotting and 
stinking in the sun on the chopper pad on the north end of 
the bridge in Da Nang.  He stated that this image is a 
frequent component of his nightmares and that the smell of 
rotten flesh causes him to lose all sense of time and place.  
He reported that while assigned to LCU 1576, some time in 
late 1968 or early 1969, during a return trip to Da Nang, his 
craft lost power in two engines during a storm.  He noted 
that after the terror of surfing an LCU through 20 foot 
waves, they were stranded in what was reportedly enemy 
territory for three days before they were found.  He 
indicated that dreams of seeing men and equipment tossed 
around and having encounters with quick sand continue to this 
day.  He also noted that even the act of going through all of 
this writing has caused him nightmares and losing several 
nights' sleep.  In sum, the veteran contends that he has 
PTSD, directly related to his combat experiences in service, 
thus entitling to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and must be supported by the findings on 
the examination report.  The criteria for a diagnosis of PTSD 
are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is geared to 
the specific individual's actual experience and response.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the evidence of record may imply the veteran's 
personal exposure to the event.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A November 1990 VA outpatient treatment record indicates that 
the veteran did not meet all the criteria for DSM IV 
diagnosis of PTSD, noting that he was employed and had been 
able to work through his own problems.  A December 1990 VA 
outpatient treatment report, however, shows the veteran 
requested group sessions after nightmares and intrusive 
thoughts returned.  The record also shows he subsequently 
received outpatient group therapy treatment for PTSD from 
December 1990 to July 1991.  

A May 11, 1999 VA outpatient treatment report shows 
complaints of flashbacks, bad dreams, startle reaction, 
anxiety, irritability, withdrawal, periodic rage, and anger.  
The veteran reported that the first day in Vietnam, he was 
involved in a mortar attack on Da Nang and saw people 
scurrying all over the place, getting into what looked like 
cattle cars.  He also noted that they frequently received 
rocket and mortar attacks that first week, and ran to 
bunkers, hunkering down until the shelling stopped.  He noted 
that luckily no one was injured or killed during this period, 
but he was frightened.  He also indicated that he served with 
Da Nang Logistic Support utilizing the river boats to supply 
Ka Son, Phy Bi, Hue, and Dong Ha, etc.  While engaged in 
these activities, the veteran reported being involved in 
traumatic events involving transporting wounded, dying, and 
despondent soldiers, and recalled one incident when he went 
on emergency leave on a C-5a transport, where there were 24 
coffins on board.  He stated that his first encounter with 
enemy troops was a relief due to the fact of extreme tension, 
which builds while patrolling the waterways of Vietnam.  He 
noted that there were times when they received sniper fire, 
and other times they would open up with mortar fire or mine 
the waterways, blowing up the boats in front and back, and 
trapping other boats in the middle.  He stated that he was a 
twin-20 gunner in his battle station and that one time a 
rocket hit his locker; and had he not gone on deck he 
probably would have been killed.  The social worker's 
assessment was depression, rule out PTSD, with a denial of 
voices or hallucinations.  

A later May 20, 1999 VA outpatient treatment report shows the 
same social worker's assessment of PTSD without homicidal or 
suicidal ideation.  The veteran reported trouble sleeping, 
nightmares of bugs approaching his bunk and being eaten by 
bugs, and that loud or sudden noises cause a startle 
reaction.  He also reported a dislike of crowds and fear of 
getting close to anyone, due to fear of loss and exposing his 
vulnerabilities.

A June 25, 1999 VA medical record shows complaints of 
flashbacks, nightmares, and bad dreams two to three times a 
week.  The veteran was noted to have startling/vivid dreams, 
which had some basis in reality but had some bizarre and 
unusual quality, such as involving people being present in 
Vietnam, who actually were not there.  The status was rule 
out PTSD without homicidal or suicidal ideation and a Global 
Assessment of Functioning (GAF) score of 60.

A June 28, 1999 VA medical record notes the May 1999 reports 
of stressors from service as an active combatant on Navy 
patrol boats, being re-experienced by recurrent and intrusive 
thoughts, distressing dreams, and feelings of "de ja vu."  
The psychologist noted that the veteran had intense 
psychological distress, and became "edgy," especially after 
thoughts of dreams, whether or not he could recall content.  
The psychologist found that the veteran had numbing of 
general responsiveness, persistent signs of increased 
arousal, and difficulty concentrating.  The Axis I diagnosis 
was PTSD, chronic.  The GAF score was 65, which the 
psychologist noted was shown by mild to moderate difficulty 
in social and interpersonal functioning.

In July 1999, a VA medical record shows increased nightmares 
and night sweats two to three times weekly.  The veteran 
related an incident in Vietnam outside Da Nang when a girl 
gave him a can of beer and quickly left the boat.  The 
veteran indicated that he gave the beer to another soldier, 
who noticed something suspicious about it; subsequently, the 
troops agreed to shoot the beer can, which exploded.  The 
veteran also reported that the most agonizing incident 
occurred when the bodies of about 90 Vietcong were displayed 
on a hangar outside Da Nang for three days.

A September 1999 VA outpatient treatment report shows 
complaints of dreams occurring two or three times weekly and 
notes that PTSD symptoms are precipitated through reminders 
of Vietnam, which might occur at unexpected times through 
interactions with people, places, smells, foods, or changes 
in landscapes.  These reportedly triggered memories of anger, 
frustration, and anxiety related to his Vietnam experiences.  
The veteran recalled one incident when his commander ordered 
him to shoot a corps of an American body floating in the 
river after the Battle of Hue.  The veteran stated that he 
resisted and argued with the commander before emptying his 
weapon into the corps, which did not blow up.  The social 
worker's Axis I diagnosis was PTSD.  The GAF score was 60.

An October 1999 VA outpatient treatment report shows ongoing 
PTSD symptoms with an Axis I diagnosis of PTSD and a GAF 
score of 65.  The same diagnosis was continued in January 
2000 and March 2000, with GAF scores of 60.

In November 2002, a VA examination report shows that the 
veteran served in the U.S. Navy on a gunboat on the rivers of 
Vietnam.  The veteran stated that he did a little bit of 
everything on the boat, but primarily was a machinist.  The 
psychologist found that the overall level of traumatic stress 
exposure was high and that possible PTSD symptoms related to 
Vietnam were described as follows:  The veteran stated that 
the most traumatic event was after the Battle of Hue, when he 
was going down the river and saw a dead American body 
floating in the river.  He noted that typically the thing 
floating in the river was supposed to be fired upon with his 
M60 machine gun to make sure it was not a booby trap, but he 
refused to shoot it.  He reported that the NCO pointed 
weapons at him, and he pointed a weapon at the NCO, but 
relented and shot the body.  He also reported that after the 
Battle of Da Nang, they were feeding troops from a van, when 
he saw Vietnamese bodies, alleged to be Vietcong 
sympathizers, stacked up like cordwood and left on the edge 
of a bridge.  He noted that they were left there for over a 
week, and recalled that he had to go by them several times 
and the stench was disgusting.  He also reported that after 
the Battle of Hue, when they were unloading their boat, there 
were kids all around and an argument broke out between a 
Vietnamese girl and a soldier.  The veteran stated that as an 
attempt to apologize, she tossed the soldier a beer, which he 
tossed to someone else.  He recalled that the person who 
received the beer went ashen white and stated that it did not 
feel like a beer.  He noted that when they got away from the 
shore, they put the beer on the bank and shot it and it blew 
up, because it had been booby-trapped.  He also noted that 
they found the girl, who was about 13 or 14 years-old, and 
the group of soldiers killed her.  He recalled another 
incident when they were shipwrecked in the jungle and went 
through some bunkers, which were nearby, which had been 
abandoned to cover two old people who were killed.  He 
recalled throwing a grenade into one of the bunkers, thinking 
that this whole activity was insane.  The veteran reported 
that he thinks of Vietnam daily because of his work as a 
counselor with other veterans and that he has personal 
recollections every few days.  He noted that he is reminded 
of Vietnam by helicopters, fireworks, and loud sounds, or 
rotting meat, and has occasional, though rare, flashbacks, 
and nightmares several times a week.  The psychologist noted 
that the veteran avoids activities and situations, which will 
remind him of his personal combat experiences, has diminished 
interest in activities, and has feelings of detachment and 
estrangement, and a restricted range of affect.  The veteran 
indicated his belief that his inability to form deep, long-
term relationships with women has to do in part with his 
experiences in Vietnam.  He also reported hypervigilance when 
he goes to bed at night; all the doors are locked and he 
leaves the blinds open and the lights out, so that he can see 
any outsider better.  He noted that he has a weapon in 
virtually every room of his house and an exaggerated startled 
response.  

The veteran's girlfriend reported that he does not like 
crowds and always faces the door when he goes to restaurants.  
She also noted that he overreacts to loud and unexpected 
noise or voices and has a quick temper.  She indicated that 
he has nightmares and night sweats, tosses and turns all 
night, puts a wall around personal feelings, pushes loved 
ones away, and in public can lose his temper and embarrass 
people.  She noted that he always carries a gun and that 
watching plays, movies, or listening to music can trigger 
flashbacks and memories, causing him to become emotional.  A 
social worker, who indicated that the veteran had been 
followed in the outpatient clinic, stated that the veteran 
has startled reactions, which are severe, particularly with 
unexpected noises, smells, or seeing someone who reminds him 
of Vietnam.  The social worker also noted that the veteran 
has depression, anger, frustration, experiences nightmares 
and flashbacks, and has great difficulty in developing trust 
with others.  

The VA psychologist found that the Personality Assessment 
Inventory revealed a valid profile; there were marked 
elevations for stimulant-seeking behavior, physical 
aggression, verbal aggression, moderate elevations for 
traumatic stressors, mild elevations for emotional 
instability, antisocial behaviors, hypervigilance, 
irritability, and some aspects of anxiety.  The psychologist 
indicated that the diagnostic considerations based on test 
results alone for Axis I was PTSD and for Axis II was 
paranoid personality disorder.  He found that these results 
were generally consistent with clinical impressions.  The 
diagnostic impression was Axis I, PTSD, combat-related, 
moderate severity; and Axis II, paranoid personality 
disorder.  The GAF score was 55.  The psychologist indicated 
that the sources of information included the veteran's claims 
file and medical records, Personality Assessment Inventory, 
life history questionnaire, supplemental data from his 
girlfriend and social worker, and interview, including mental 
status examination.

Initially, the Board notes that service connection for PTSD 
is not warranted on a presumptive basis, as there is no 
diagnosis within one year after service.  See 38 C.F.R. 
§ 3.307, 3.309.  

However, upon review, resolving all doubt in the veteran's 
favor, the Board finds that service connection for PTSD is 
warranted on a direct incurrence basis.  See 38 U.S.C.A. § 
5107.

The veteran's personnel records reflect that he served in the 
U.S. Navy from March 1967 to December 1970 and reported to 
U.S. Naval Support Activity in Da Nang on December 11, 1967 
until being transferred in July 1969.  Additional 
documentation reflects that in September 1968 the Secretary 
of the Navy awarded the Navy Unit Commendation Ribbon to 
personnel attached to and serving with the U.S. Naval Support 
Activity, Da Nang, from August 16, 1966 to December 15, 1967, 
for providing logistical support to the U.S. and other Free 
World Military Assistance Forces engaged in combat in the 
critical I Corps Tactical Zone of the Republic of Vietnam.  A 
March 1968 letter of commendation from Headquarters, U.S. 
Military Command also recognizes the Naval Support Activity, 
Da Nang for its outstanding ability to maintain logistics 
support and vital flow of material to U.S. forces in critical 
areas.  Additionally, the veteran's DD-Form 214 reflects that 
the veteran received, as relevant, a Navy Unit Citation 
(RVN), Vietnam Campaign Medal, and a Vietnam Service Medal; 
and separate administrative remarks indicate that the veteran 
is authorized to wear a Bronze Star for each campaign checked 
on the Vietnam Service Medal, including June 1967 to November 
1968, for Vietnam area operations in accordance with 
SECNAVNOTE 1650 of September 1968.  

The Board also observes that a February 2005 response from 
The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) indicates that members serving in the U.S. Naval 
Support Activity, Da Nang area, to include the deep water 
piers, came under frequent enemy mortar, rocket, and small 
arms attack during the veteran's tour of duty between 1967 
and 1969.  The 1968 Command History of U.S. Naval Support 
Activity, Da Nang provides a documented list of combat-
related events.  USASCRUR also verified that heavy fighting 
during the 1968 TET Offensive resulted in numerous casualties 
to U.S. and Vietcong forces and that Landing Craft Utility 
(LCU) watercraft shuttled cargo, equipment, and personnel 
from Da Nang to areas such as Dong Ha, Hue, Cua Viet, Tan My, 
and Phu Bai.  It was noted that watercraft were sometimes 
forced aground during monsoons.  USASCRUR, however, indicated 
that they were unable to verify that the veteran witnessed a 
mortar land on a soldier or that he was on a landing craft 
that was stranded for three days after the vessel lost power 
in enemy territory.   

Thus, while there is no documentation that conclusively 
establishes combat service, and there are some 
inconsistencies in the veteran's reports of the booby-trapped 
beer can, the veteran's claimed stressors are supported 
through the Navy Unit Commendation Ribbon, awarded to 
personnel who served during the veteran's period, for 
providing logistical support to combat forces during U.S. 
Naval Support Activity in Da Nang.  Personnel records also 
show that the Naval Support Activity, Da Nang received a 
letter of commendation and that the veteran was authorized to 
wear a Bronze Star for his Vietnam service from June 1967 to 
November 1968.  Additionally, the USASCRUR report provides 
positive support for the veteran's contention that he was 
exposed to combat conditions, which include frequent enemy 
mortar, rocket, and small arms attack, which also is 
confirmed by the 1968 Command History of the U.S. Naval 
Support Activity.  As such, the Board finds this evidence to 
be credible corroborating evidence of the veteran's alleged 
service stressors.  See 38 C.F.R. § 3.304(f); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, the May 1999 VA social worker noted the veteran's 
reports of mortar and rocket attacks, as well as sniper fire, 
and made an assessment of PTSD.  The June 1999 VA 
psychologist also diagnosed the veteran with PTSD, noting the 
May 1999 reports of in-service stressors.  Additionally, the 
November 2002 VA psychologist, after reviewing the entire 
claims file and all of the veteran's medical records, which 
included the veteran's reports of combat experiences, gave a 
DSM-IV diagnosis of PTSD, combat-related.  The Board finds 
that this is sufficient evidence to meet the third element of 
a PTSD service connection claim, namely a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

Based on the foregoing, the Board finds a medical diagnosis 
of PTSD, credible evidence that supports the veteran's 
claimed in-service stressors of combat experiences, including 
frequent enemy mortar, rocket, and small arms attack, and 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam experiences.  See 38 C.F.R. § 3.304(f).  
Accordingly, resolving doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


